Citation Nr: 1720185	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing before the undersigned Veterans Law Judge was held in March 2017.  The hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran has filed a claim for service connection for ischemic heart disease.  This claim has not been appropriately adjudicated by the Agency of Original Jurisdiction (AOJ).  Although this claim was adjudicated by the RO in a February 2016 supplemental statement of the case (SSOC), an SSOC cannot be used to announce decisions on an issue not previously addressed in a statement of the case (SOC).  38 C.F.R. § 19.31 (a) (2016).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


REMAND

The record indicates that there are outstanding VA treatment records.  A March 2015 VA treatment record indicates that audiometric testing was performed on March 2, 2015, but the specific audiometric findings are not reported and the audiogram is not of record.  VA treatment records also indicate that the initial diagnosis of atrial fibrillation by VA was made on June 24, 2008.  The associated medical record has not been associated with the record.  Further development to obtain the outstanding evidence is required.   

Additionally, based on the Veteran's testimony of diminished hearing acuity since the most recent examination in 2011, the Veteran should be afforded another VA examination to determine the current degree of severity of the hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding VA records, including the audiogram created in conjunction with VA treatment provided on March 2, 2015, and VA treatment records dated prior to December 12, 2008.

2.  Afford the Veteran a VA examination to determine the current degree of severity of the bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, including an assessment of the functional impact of the hearing loss.  

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




